           Case 3:20-cv-00201-RNC Document 138 Filed 08/07/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca
Stanescu, her mother, et al.,
                                                       Case No.: 3:20-cv-00201-RNC
                          Plaintiffs,

v.
                                                       STIPULATED MOTION FOR LEAVE
CONNECTICUT ASSOCIATION OF                             TO FILE SECOND AMENDED
SCHOOLS, INC. d/b/a CONNECTICUT                        COMPLAINT
INTERSCHOLASTIC ATHLETIC
CONFERENCE, et al.,

                                                       August 7, 2020
                          Defendants.



           With the agreement of Defendants, Plaintiffs move this Court for leave to file their

Second Amended Complaint, submitted herewith. In keeping with Local Rule 7(f), Exhibit A to

this filing is a red-lined version of the proposed amended pleading, and Exhibit B is a clean

version.

           On July 22, 2020, Defendants filed a Motion for Separate Statement of Claims. ECF No.

137. Defendants authorize Plaintiffs to state the parties’ agreement that the filing of Plaintiffs’

Second Amended Complaint will resolve the issues raised in Defendants’ Motion.



           Respectfully submitted this 7th day of August, 2020.

                                        By: s/ Roger G. Brooks

                                        Roger G. Brooks
                                        CT Fed. Bar No. PHV10498
                                        Jeffrey A. Shafer
                                        CT Fed. Bar No. PHV10495
                                        Alliance Defending Freedom
                                        15100 N. 90th Street
                                        Scottsdale, Arizona 85260

                                                   1
Case 3:20-cv-00201-RNC Document 138 Filed 08/07/20 Page 2 of 3




                      Telephone: (480) 444-0020
                      Fax: (480) 444-0028
                      Email: rbrooks@ADFlegal.org
                      Email: jshafer@ADFlegal.org

                      Kristen K. Waggoner
                      CT Fed. Bar No. PHV10500
                      Christiana M. Holcomb
                      CT Fed. Bar No. PHV10493
                      Parker Douglas
                      CT Fed. Bar No. PHV10761
                      Alliance Defending Freedom
                      440 First St. NW, Suite 600
                      Washington, D.C. 20001
                      Telephone: (202) 393-8690
                      Fax: (202) 347-3622
                      Email: kwaggoner@ADFlegal.org
                      Email: cholcomb@ADFlegal.org
                      Email: pdouglas@ADFlegal.org

                      Howard M. Wood III
                      CT Bar No. 68780, CT Fed. Bar No. 08758
                      James H. Howard
                      CT Bar No 309198, CT Fed. Bar No 07418
                      Fiorentino, Howard & Petrone, P.C.
                      773 Main Street
                      Manchester, CT 06040
                      Telephone: (860) 643-1136
                      Fax: (860) 643-5773
                      Email: howard.wood@pfwlaw.com
                      Email: james.howard@pfwlaw.com

                      Attorneys for Plaintiffs




                                 2
         Case 3:20-cv-00201-RNC Document 138 Filed 08/07/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, a copy of the foregoing Stipulated Motion for

Leave to File Second Amended Complaint was filed electronically with the Clerk of Court.

Service on all parties will be accomplished by operation of the court’s electronic filing system.


                                      s/ Roger G. Brooks
                                      Attorney for Plaintiffs




                                                 3
